IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-13-00400-CR

                         EX PARTE LAWRENCE RAY KIMBLE


                                From the 54th District Court
                                 McLennan County, Texas
                                Trial Court No. 2012-2423-C2


                                MEMORANDUM OPINION


        Lawrence Ray Kimble filed a notice of appeal of what he deems to be a denial of

his application of writ of habeas corpus seeking bail reduction. However, it appears the

trial court has not ruled on the application for writ of habeas corpus. See TEX. R. APP. P.

26.2; 44.3. Thus, there is no final order to appeal, and we have no jurisdiction of this

appeal. Id.

        Accordingly, this appeal is dismissed.1




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).
                                      TOM GRAY
                                      Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 21, 2013
Do not publish
[CR25]




Ex parte Lawrence Ray Kimble v.                       Page 2